                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

MIRANDA N. COWAN                                                            PLAINTIFF

v.                          CASE NO. 4:18-CV-00668 BSM

NANCY A. BERRYHILL,
Acting Commissioner of Social Security                                    DEFENDANT

                                         ORDER

       After carefully reviewing the record, United States Magistrate Judge Joe J. Volpe’s

recommended disposition [Doc. No. 13] is adopted, the Commissioner’s decision is affirmed,

and this case is dismissed with prejudice.

       IT IS SO ORDERED this 13th day of May 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
